DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushal et al. (US Patent Application Publication 2012/0242667, hereinafter referred to as Kaushal). 
As to claim 1, Kaushal teaches 1. A method for matching processing chambers that process a semiconductor substrate, the method comprising: training a neural network by feeding a first set of input time-series data of one or more sensors of a first processing chamber that is within specification to the neural network to produce a corresponding first set of output time-series data; calculating a first error between the first set of input time-series data and the corresponding first set of output time-series data; feeding a second set of input time-series data from corresponding one or more sensors associated with a second processing chamber under test to the trained neural 
As to claim 2, Kaushal teaches 2. The method of claim 1, wherein, responsive to the difference between the second error and the first error being below the threshold amount, declaring that the second processing chamber under test matches the first processing chamber that is within specifications. [Fig. 1~7; ¶0045, 0067]
As to claim 3, Kaushal teaches 3. The method of claim 1, wherein the first processing chamber and the second processing chamber are of a first type, and further comprising a third processing chamber under test of the first type, the method further comprising: feeding a third set of input time-series data from corresponding one or more sensors associated with the third processing chamber under test to the trained neural network to produce a corresponding third set of output time-series data; calculating a third error between the third set of input time-series data and the corresponding third set of output time-series data; and responsive to a difference between a sum of the second error and the third error, and the first error being equal to or exceeding a second threshold amount, declaring that the second processing chamber under test and the third processing chamber under test mismatch the first processing chamber that is within specifications. [Fig. 4; ¶0080]
As to claim 4, Kaushal teaches 4. The method of claim 3, wherein, responsive to the difference between the sum of the second error and the third error, and the first error falling below the second threshold amount, declaring that the second processing chamber under test and the third processing chamber under test match the first processing chamber that is within specifications. [Fig. 3; ¶0079]
As to claim 5, Kaushal teaches 5. The method of claim 1, wherein the first processing chamber and the second processing chamber are of a first type, further comprising a third processing chamber that is within specifications that is of a second type and a fourth processing chamber under test that is of the second type, the method further comprising: feeding a third set of input time-series data of one or more sensors of the third processing chamber that is within specification to the neural network to produce a corresponding third set of trained output time-series data; calculating a third error between the third set of input time-series data and the corresponding third set of trained output time-series data; feeding a fourth set of input time-series data from corresponding one or more sensors associated with the fourth processing chamber under test to the trained neural network to produce a corresponding fourth set of output time-series data; calculating a fourth error between the fourth set of input time-series data and the corresponding fourth set of output time-series data; and responsive to a difference between a first sum of the second error and the fourth error, and a second sum of the first error and the third error being equal to or exceeding a second threshold amount, declaring that the second processing chamber under test and the fourth processing chamber under test mismatch the first processing chamber that is within 
As to claim 6, Kaushal teaches 6. The method of claim 5, wherein, responsive to the difference between the first sum of the second error and the fourth error, and the second sum of the first error and the third error falling below the second threshold amount, declaring that the second processing chamber under test and the fourth processing chamber under test match the first processing chamber that is within specifications and the third processing chamber that is within specifications, respectively. [Fig. 3; ¶0079]
As to claim 7, Kaushal teaches 7. The method of claim 1, further comprising causing a corrective action to occur responsive to declaring a mismatch of chambers. [Fig. 2; ¶0060]
As to claim 8, Kaushal teaches 8. The method of claim 1, wherein the neural network minimizes reconstruction error. [Fig. 7; ¶0098]
As to claim 9, Kaushal teaches 9. The method of claim 1, wherein the first error and the second error are mean square errors. [¶0051]
As to claim 10, Kaushal teaches 10. The method of claim 1, wherein minimizing reconstruction error minimizes mean square error between a set of input time-series data fed to the neural network and the corresponding set of time-series data output by the neural network.  [¶0105]
As to claim 11, Kaushal teaches 11. A computing system, comprising: a memory; and a processor configured to perform a method for matching processing chambers that process a semiconductor substrate, the method comprising: training a 
As to claim 12, Kaushal teaches 12. The system of claim 11, wherein, responsive to the difference between the second error and the first error being below the threshold amount, declaring that the second processing chamber under test matches the first processing chamber that is within specifications. [Fig. 3; ¶0079]
As to claim 13, Kaushal teaches 13. The system of claim 11, wherein the first processing chamber and the second are of a first type, and further comprising a third processing chamber under test of the first type, the method further comprising: feeding a third set of input time-series data from corresponding one or more sensors associated with the third processing chamber under test to the trained neural network to produce a corresponding third set of output time-series data; calculating a third error between the third set of input time-series data and the corresponding third set of output time-series 
As to claim 14, Kaushal teaches 14. The system of claim 11, wherein the first processing chamber and the second processing chamber are of a first type, further comprising a third processing chamber that is within specifications that is of a second type and a fourth processing chamber under test that of the second type, the method further comprising: feeding a third set of input time-series data of one or more sensors of the third processing chamber that is within specification to the neural network to produce a corresponding third set of trained output time-series data; calculating a third error between the third set of input time-series data and the corresponding third set of trained output time-series data; feeding a fourth set of input time-series data from corresponding one or more sensors associated with the fourth processing chamber under test to the trained neural network to produce a corresponding fourth set of output time-series data; calculating a fourth error between the fourth set of input time-series data and the corresponding fourth set of output time-series data; and responsive to a difference between a first sum of the second error and the fourth error, and a second sum of the first error and the third error being equal to or exceeding a second threshold amount, declaring that the second processing chamber under test and the fourth processing chamber under test mismatch the first processing chamber that is within 
As to claim 15, Kaushal teaches 15. The method of claim 14, wherein, responsive to the difference between the first sum of the second error and the fourth error, and the second sum of the first error and the third error falling below the second threshold amount, declaring that the second processing chamber under test and the fourth processing chamber under test match the first processing chamber that is within specifications and the third processing chamber that is within specifications, respectively. [Fig. 4; ¶0080]
As to claim 16, Kaushal teaches 16. A non-transitory computer-readable medium comprising instructions that when executed by a computing device cause the computing device to perform a method for matching processing chambers that process a semiconductor substrate, the method comprising: training a neural network by feeding a first set of input time-series data of one or more sensors of a first processing chamber that is within specification to the neural network to produce a corresponding first set of output time-series data; calculating a first error between the first set of input time-series data and the corresponding first set of output time-series data; feeding a second set of input time series data from corresponding one or more sensors associated with a second processing chamber under test to the trained neural network to produce a corresponding second set of output time-series data; feeding a second set of input time-series data from corresponding one or more sensors associated with a second processing chamber under test to the trained neural network to produce a corresponding second set of output time-series data; calculating a second error 
As to claim 17, Kaushal teaches 17. The non-transitory computer-readable medium of claim 16, wherein, responsive to the difference between the second error and the first error being below the threshold amount, declaring that the second processing chamber under test matches the first processing chamber that is within specifications. [Fig. 12~13]
As to claim 18, Kaushal teaches 18. The non-transitory computer-readable medium of claim 16, wherein the first processing chamber and the second are of a first type, and further comprising a third processing chamber under test of the first type, the method further comprising: feeding a third set of input time-series data from corresponding one or more sensors associated with the third processing chamber under test to the trained neural network to produce a corresponding third set of output time-series data; calculating a third error between the third set of input time-series data and the corresponding third set of output time-series data; and responsive to a difference between a sum of the second error and the third error, and the first error being equal to or exceeding a second threshold amount, declaring that the second processing chamber under test and the third processing chamber under test mismatch the first processing chamber that is within specifications. [Fig. 12~13]
As to claim 19, Kaushal teaches 19. The non-transitory computer-readable medium of claim 16, wherein the first processing chamber and the second processing chamber are of a first type, further comprising a third processing chamber that is within specifications that is of a second type and a fourth processing chamber under test that of the second type, the method further comprising: feeding a third set of input time-series data of one or more sensors of the third processing chamber that is within specification to the neural network to produce a corresponding third set of trained output time-series data; calculating a third error between the third set of input time-series data and the corresponding third set of trained output time-series data; feeding a fourth set of input time-series data from corresponding one or more sensors associated with the fourth processing chamber under test to the trained neural network to produce a corresponding fourth set of output time-series data; calculating a fourth error between the fourth set of input time-series data and the corresponding fourth set of output time-series data; and responsive to a difference between a first sum of the second error and the fourth error, and a second sum of the first error and the third error being equal to or exceeding a second threshold amount, declaring that the second processing chamber under test and the fourth processing chamber under test mismatch the first processing chamber that is within specifications and the third processing chamber that is within specifications.  [Fig. 12~13]
As to claim 20, Kaushal teaches 20. The non-transitory computer-readable medium of claim 16, further comprising causing a corrective action to occur responsive to declaring a mismatch of chambers. [Fig. 12~13]
Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816